Case: 12-11242    Date Filed: 11/20/2012   Page: 1 of 6

                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-11242
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:11-cr-00205-BAE-GRS-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

MAKARA PRINGLE,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (November 20, 2012)

Before MARCUS, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-11242      Date Filed: 11/20/2012   Page: 2 of 6

      Makara Pringle appeals her 48-month sentence, which was 18 months above

the applicable guideline range, after pleading guilty to one count of conspiracy to

commit financial aid fraud, in violation of 18 U.S.C. § 371. On appeal, Pringle

argues that the upward variance of her sentence was substantively unreasonable

because the factors relied upon by the court were adequately considered in the

guideline calculation, and extraordinary circumstances for the variance do not exist.

After careful review, we affirm.

      We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)).

      In reviewing sentences for reasonableness, we typically perform two steps. Id.

at 1190. First, we “‘ensure that the district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain




                                           2
                 Case: 12-11242       Date Filed: 11/20/2012        Page: 3 of 6

the chosen sentence -- including an explanation for any deviation from the Guidelines

range.’” Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).1

       If we conclude that the district court did not procedurally err, we must consider

the   “‘substantive      reasonableness        of    the   sentence      imposed      under     an

abuse-of-discretion standard,’” based on the “‘totality of the circumstances.’” Id.

(quoting Gall, 552 U.S. at 51). This review is “deferential,” requiring us to determine

“whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). “[W]e will not second guess the weight (or lack thereof) that the

[district court] accorded to a given factor ... as long as the sentence ultimately

imposed is reasonable in light of all the circumstances presented.” United States v.

Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis

omitted), cert. denied, 131 S.Ct. 2962 (2011). We will “vacate the sentence if, but

only if, we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving at

       1
          The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).

                                                 3
              Case: 12-11242     Date Filed: 11/20/2012    Page: 4 of 6

a sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” See United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc)

(quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

       When reviewing a variance for reasonableness, we examine the district court’s

justification for the sentence. See United States v. Mateos, 623 F.3d 1350, 1366

(11th Cir. 2010), cert. denied, 131 S.Ct. 1540 (2011) (“Because of the deviation from

the Guidelines, the district court was required to provide sufficiently compelling

justifications to support the degree of the variance.”) (quotation omitted). The court

may consider relevant facts concerning a defendant’s background, character, and

conduct and may rely on facts that were considered in determining the guideline

range. United States v. Amedeo, 487 F.3d 823, 833-34 (11th Cir. 2007). While we

consider the degree to which a sentence exceeds the guideline range, extraordinary

circumstances are not required to justify a variance. Gall, 552 U.S. at 47.

      The party who challenges the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors. United States v. Tome,

611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S.Ct. 674 (2010). A sentence

imposed well below the statutory maximum penalty is an indicator of a reasonable

sentence. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).




                                          4
                 Case: 12-11242        Date Filed: 11/20/2012       Page: 5 of 6

       Pringle has not carried her burden of demonstrating that her sentence was

substantively unreasonable.2 As for her argument that her sentence must be justified

by extraordinary circumstances, the Supreme Court has established that extraordinary

circumstances are not required to justify a sentence imposed above the guideline

range; rather, the court must have “compelling reasons” to impose such a sentence.

Gall, 552 U.S. at 47, 50; Mateos, 623 F.3d at 1366. Here, the court provided

compelling reasons for a sentence above the guideline range. It said that the

guideline range did not sufficiently address Pringle’s criminal history, her

characteristics, and the nature of her offense. The court noted that Pringle had

recruited others to participate in fraudulently obtaining financial aid, submitted false

financial aid applications for herself and others without their consent, plagiarized

course work, and forged checks sent to other students.

       Moreover, the court’s sentence of 48-months accomplishes the goals of §

3553(a) because it reflects the seriousness of the offense and the need to deter future

criminal conduct. In discussing the seriousness of Pringle’s offense, the court noted

that she was responsible for the loss of over $50,000 in student loan funds, which



       2
        Pringle raises no challenge to the procedural reasonableness of her sentence, and
accordingly, she has waived any claim in this respect. See United States v. Jernigan, 341 F.3d
1273, 1283 n.8 (11th Cir. 2003) (holding that issues not raised in an initial brief on appeal are
deemed abandoned).

                                                 5
              Case: 12-11242     Date Filed: 11/20/2012   Page: 6 of 6

were intended for those in need of educational financial aid. The court further

expressed that the guideline range would not adequately deter future fraud in light of

Pringle’s past criminal history. It noted that, despite three previous fraud-related

convictions, Pringle has served very little time in confinement. The reasonableness

of Pringle’s sentence is further supported by the fact that it was below the 60-month

statutory maximum penalty. See Gonzalez, 550 F.3d at 1324.

      Pringle also argues that the court could not impose a variance because it relied

upon facts that were accounted for by the Guidelines. We have held, however, that

the court may impose a variance by relying on facts that were considered in

determining the guideline range. Amedeo, 487 F.3d at 833-34.

      Because Pringle’s 48-month sentence was supported by a compelling

justification and achieves the goals of the § 3553(a) factors, Pringle has not shown

that the court abused its discretion.     Accordingly, we affirm the sentence as

reasonable.

      AFFIRMED.




                                          6